DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 11 October 2021 is being considered by the examiner.
3.	Claims 1-23 are pending.  
Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 8 December 2021, with respect to the rejection(s) of claim(s) 1, 10 and 16 under 35 U.S.C. 103 as being obvious over Koskela et al. in view of BAGHEL and THANGARASA et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LI (US 2021/0377864 A1)
5.	Figure 9 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    485
    582
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 6, 10-12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2021/0377864 A1) in view of THANGARASA et al. (US 2020/0178172 A1).
	Regarding claims 1, 6, 10, 11 and 16-17, LI et al. discloses method of a User Equipment (UE) being configured for Discontinuous Reception (DRX) by a base station (“Method and Device for Monitoring Power-Saving Signal”), the method comprising:
	receiving, from the base station, an indication for the UE to monitor a power saving signal in at least one monitoring occasion (“A method for monitoring a power-saving signal includes: configuring a first power-saving signal parameter used for monitoring a power-saving signal for a first BWP; generating power-saving signal configuration information, said power-saving signal configuration information being used for indicating to use the first power-saving signal parameter on the first BWP for monitoring the power-saving signal on the first BWP for monitoring the power-saving signal; sending the power-saving signal configuration information to a terminal so that the terminal monitors the power-saving signal in light of the first power-saving signal parameter on the first BWP according to the power-saving signal configuration information.” See Abstract. 
	wherein the power saving signal is indicative of whether or not to monitor Physical Downlink Control Channel (PDCCH) in one DRX ON duration, and 
	the at least one monitoring occasion is associated with a DRX ON duration and is within Active Time associated with the UE ([0174]: The WUS and GTS are signal introduced in a NewRadio (NR) next generation communication system.  The WUS is a low-power detection signal.  When the terminal detects the WUS, it means that it will continue to monitor the PDCCH, otherwise, it is not necessary to monitor the subsequent PDCCH.  In addition, GTS means allowing the terminal entering the dormant state quickly, that is, the terminal enters the dormant state instead of performing monitoring.”)
	([0044]: “in response that the binding relationship does not include the target power-saving signal parameter bound to the target BWP, an operation of monitoring the power-saving signal over the target BWP is not performed.  In other words, for example, the operation of the terminal may fallback to the physical downlink control channel (PDCCH) monitoring mechanism and/or the physical downlink shared channel (PDSCH) monitoring mechanism.”)
	In an alternative, THANGARASA et al. in the same field of invention, teaches [0041]: “The term power saving signal can be any of the following DL control signals: a go-to-sleep (GTS) signal and wake-up-signal (WUS).  The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the ON-duration of the DRX cycle.  If the UE configured with GTS, also receives GTS at the start of ON-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc.) during the ON-duration.  But if the UE does not If the UE configured with WUS, also receives WUS at the start of ON-duration then the UE is required to monitor the DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, e-PDCCH etc.) during the ON-duration.  But if the UE does not receive WUS in the beginning of the ON-duration then the UE is not required to monitor the DL control channel during the entire ON-duration.”
	([0043] Based on the configuration data, the network node configures the wireless device to apply the selected power saving signal.  For example, the network node may configure in wireless device to apply a WUS or a GTS.  According to certain embodiments, the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the ON-duration of the DRX configuration.”)
	([0013]: “Active time: This time is the duration during which the UE monitors the control channel (e.g. PDCCH, ePDCCH).  In other words this is the total duration during which the UE is awake.  This includes the “on-duration” of the DRX cycle, the time during which the UE is performing continuous reception while the inactivity timer has not expired and the time the UE is performing continuous reception while waiting for the DL retransmission after one HARQ RTT.  The minimum active time is equal to the length of an on-duration, and the maximum active time is undefined (infinite).”	
	It would have been obvious to those having ordinary skill in the art before the effective filing dated of the claimed invention to combine THANGARASA et al. with LI so to adaptively monitoring downlink control channel.
	LI et al. further teach after receiving the indication for the UE to monitor the power saving signal in the at least one monitoring occasion, at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion in which the UE is configured to monitor the power saving signal according to the indication from the base station; and
	monitoring PDCCH during the DRX ON duration associated with the at least one monitoring occasion in which the UE is configured to monitor the power saving signal according to the indication for the base station.
	([0043]: “in response that the binding relationship includes the target power-saving signal parameter bound to the target BWP, the power-saving signal monitoring over the target BWP is performed according to the target power-saving signal parameter;”)
	([0044]: in response that the binding relationship does not include the target power-saving signal parameter bound to the target BWP, an operation of monitoring the power-saving signal over the target BWP is not performed.  In other words, for example, the operation of the terminal may fall back to the physical downlink control channel (PDCCH) monitoring mechanism and/or the physical downlink shared channel (PDSCH) monitoring mechanism.”)

Regarding claims 2, 12 and 19, THANGARASA et al. discloses the method of claim 1, where the at least one monitoring occasion associated with the DRX ON duration is all monitoring occasions that are associated with the DRX ON duration. ([0041]: If the UE configured with WUS, also receives WUS at the start of ON-duration then the UE is required to monitor the DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, e-PDCCH etc.) during the ON-duration.”)

s 3-9, 11, 13-15, 17-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2021/0377864 A1) in view of THANGARASA et al. (US 2020/0178172 A1), further in view of Koskela et al. (US 2020/0351786 A1)
Regarding claims 5 and 15, Koskela et al. in the same field of invention, disclose wherein the DRX ON duration is after the at least on monitoring occasion; and there is an offset between the DRX ON duration and the at least one monitoring occasion. See fig. 5

    PNG
    media_image2.png
    382
    696
    media_image2.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Koskela et al. with LI in view of THANGARASA et al. so do configure

Regarding claims 3, 13 and 20, Koskela et al. discloses the method of claim 1, wherein the at least one monitoring occasion associated with the DRX ON duration is one monitoring occasion associated with the DRX ON duration.  ([0119]: “There may be an offset or specific time between the power saving monitoring occasion (or occasions) and the corresponding ON-duration (e.g. next ON-duration after the monitoring Monitoring occasion or occasions (or slots/symbols where/when power saving signal or channel is monitored) may be, in some cases, referred as a monitoring window.”)

Regarding claims 4 and 14, Koskela et al. discloses the method of claim 1, wherein the at least one monitoring occasion associated with the DRX ON duration is a subset of monitoring occasions that are associated with the DRX ON duration.  ([0148]: “The monitoring window (or monitoring occasions) may also be partly overlapping or fully overlapping with an on-duration and when a wake-up signal is detected, it may also apply for a current on-duration (UE is triggered to monitor PDCCH/enter active time).”

Regarding claims 5 and 15, Koskela et al. discloses the method of claim 1, wherein the DRX ON duration is after the at least one monitoring occasion; and there is an offset between the DRX ON duration and at least one monitoring occasion. ([0119]: “There may be an offset or specific time between power saving monitoring occasion (or occasions) and the corresponding ON-duration (e.g. next ON-duration after the monitoring occasion(s).”)  

Regarding claims 6 and 11, Koskela et al. discloses the method of claim 1, wherein at least one of: 
the at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion ([0052]: “determine by a user equipment that the user equipment has missed, or will miss, at least one power saving signal monitoring occasion, where the user equipment is configured to monitor a power saving signal in a first bandwidth part”), or
the monitoring PDCCH during the DRX ON duration, are performed responsive to a determination that the at least one monitoring occasion associated with the DRX ON duration is within the Active Time. 

Regarding claims 7, Koskela et al. discloses the method of claim 1, further comprising:
receiving a second indication from the base station, wherein the second indication is indicative of monitoring a second power saving signal in one or more second monitoring occasions; and
at least one monitoring occasion of the one or more second monitoring occasions is associated with a second DRX ON duration and is not within Active Time associated with the UE; and
and at least one of:
	monitoring the second poser saving signal in the at least one monitoring occasion of the one or more second monitoring occasions; or
	determining whether to monitoring PDCCH during the second DRX On duration based on the second power saving signal.  See figure below.

    PNG
    media_image3.png
    812
    752
    media_image3.png
    Greyscale

Regarding claims 8, 17 and 18, Koskela et al. discloses the method of claim 1, wherein the UE does not receive the power saving signal.  (“UE does not monitors PDCCH on next ON duration when power saving signal is not detected.” Figure 4)

Regarding claim 9, Koskela et al. discloses the method of claim 1, further comprising:
receiving a configuration from the base station, wherein the configuration is indicative of whether to wake up; and

([0114]: “In regard to a Physical Downlink Control Channel (PDCCH) power saving signal, a new signal or channel has been agreed to be specified in NR Release 16 for power saving purposes.  In one realization the signal/channel is configured together with DRX configuration and presence of the signal/channel determines whether the UE is required to monitor PDCCH (according to normal search space configuration) during the On-Duration.  In one example implementation the PDCCH power saving signal/channel may indicate that the UE is required to monitor PDCCH during on-duration (referred also as wake up signal) or alternatively it may indicate than UE is not required to monitor PDCCH during On-Duration (referred also as Go-to-sleep or GTS).”)
([0115]: “Additionally, the power saving signal/channel may be used to adapt the UE configuration for power saving purposes during On-Duration when the UE is required to monitor PDCCH according to a search space configuration.  Power saving signal/channel may indicate further adaptation of different parameters for UE power saving such as modify periodicity of PDCCH search spaces/number of CORESETs etc.  In some aspects it may be configured to indicate to the UE that it is allowed to skip monitoring of PDCCH for a specific number of slots or for specific time duration.”)
([0116]: “In example illustration of power saving signal/channel for wake-up purposes is shown in FIG. 4.  In this configuration the power saving signal/channel may be monitored prior to the on-duration of the DRX cycle and when the UE is not in active time (i.e. it is assumed that UE would not monitor PDCCH based wake up signal/channel when it is on active time).  [0117] In Step 1 shown in FIG. 4 the UE does not detect transmission of a power saving signal/channel and it does not monitor PDCCH on the next ON-duration.  [0118] In Step 2 shown in FIG. 4 the UE detects power saving signal addressed to it and monitors PDCCH on the next ON-duration.”)

Regarding claims 21-23, Koskela et al. discloses the method of claim 1, wherein the power saving signal is carried on PDCCH without scheduling information.  ([0137]: “In further aspects, in the above case or if the power saving signal is monitored on a same BWP (on a same BWP as where the PDCCH monitoring would be performed), when the UE enters DRX on the same slot of (or during) the power saving signal/channel monitoring occasion/occasions,”)
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412